                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                   3:19-cv-417-FDW

FAITH HODGEPATH, et al.,             )
                                     )
             Petitioners,            )
                                     )
vs.                                  )
                                     )                                 ORDER
SUDAN, et al.,                       )
                                     )
             Respondents.            )
____________________________________ )

        THIS MATTER comes before the Court on remand from the Fourth Circuit Court of

Appeals.

        Petitioner Frederick Bank filed a pro se “Petition for a Writ of Habeas Corpus under 28

U.S.C. §§ 2241, 2242, 18 U.S.C. 3332; and 50 U.S.C. § 1806(f) to Disclose FISA Electronic

Surveillance.” (Doc. No. 1). This Court dismissed and denied relief. (Doc. No. 5). On appeal, the

Fourth Circuit vacated the denial of § 2241 and directed that the § 2241 petition be dismissed for

lack of subject matter jurisdiction because Petitioner was a federal pretrial detainee at the relevant

time. See Banks v. Republic of Sudan, 825 F. App’x 134 (4th Cir. 2020). The Fourth Circuit

affirmed in all other respects. Id.

        In accordance with the Fourth Circuit’s mandate, Petitioner’s § 2241 petition is dismissed

for lack of subject matter jurisdiction. See Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004) (under

§ 2241, jurisdiction “lies only in one district: the district of confinement.”).

        IT IS, THEREFORE, ORDERED that:

        1.       Petitioner’s § 2241 petition is DISMISSED for lack of subject matter jurisdiction.

        2.       IT IS FURTHER ORDERED that this Court declines to issue a certificate of

                                                   1



             Case 3:19-cv-00417-FDW Document 12 Filed 11/10/20 Page 1 of 2
    appealability. See 28 U.S.C. § 2253(c)(2) (a certificate of appealability will not

    issue absent “a substantial showing of the denial of a constitutional right.”); Miller–

    El v. Cockrell, 537 U.S. 322, 338 (2003) (in order to satisfy § 2253(c), a petitioner

    must demonstrate that reasonable jurists would find the district court’s assessment

    of the constitutional claims debatable or wrong); Slack v. McDaniel, 529 U.S. 473,

    484 (2000) (when relief is denied on procedural grounds, a petitioner must establish

    both that the dispositive procedural ruling is debatable and that the petition states a

    debatable claim of the denial of a constitutional right).


                                     Signed: November 9, 2020




                                      2



Case 3:19-cv-00417-FDW Document 12 Filed 11/10/20 Page 2 of 2
